Case 5:19-cv-00012-FB Document 13 Filed 10/21/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR.,
Plaintiff,

V. SA-19-CA-12-FB

LORI DAVIS, Director of Texas

Department of Criminal Justice,
Correctional Institutions Division,

8OR UGR WOR TOR UG? COR 6On UG? 6G Son COG

Defendant.
ORDER RETURNING CASE TO DISTRICT COURT
In accordance with the Court’s Standing Order dated October 8, 2019, it is hereby

ORDERED that the above-entitled and numbered cause is RETURNED to the District Court.

Her 1 Be porad
UnitedStates Magisfrate Judge

SIGNED on October 21, 2019.

  
